TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00082-CV



   Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial Group, Inc.;
            Michael Castellano; Brian R. Cervanka; Global One Direct, LLC;
            David A. Shields; Marco Lopez; Estate Protection Planning Corp.;
                           and Salvatore Magaraci, Appellants

                                                v.

      Eduardo Espinosa, Receiver of Retirement Value, LLC; and Donald R. Taylor,
     Receiver of Hill Country Funding, LLC, a Texas Limited Liability Company and
       Hill Country Funding, LLC, a Nevada Limited Liability Company, Appellees



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
  NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial

Group, Inc.; Michael Castellano; Brian R. Cervanka; Global One Direct, LLC; David A. Shields;

Marco Lopez; Estate Protection Planning Corp.; and Salvatore Magaraci have notified this Court that

they no longer wishes to pursue this appeal and have filed a motion for voluntary dismissal of this

appeal pursuant to the parties’ settlement.

               Counsel for appellants states that he has conferred with counsel for appellees,

Eduardo Espinosa, Receiver of Retirement Value, LLC; and Donald R. Taylor, Receiver of Hill

Country Funding, LLC, a Texas Limited Liability Company and Hill Country Funding, LLC,
a Nevada Limited Liability Company, who do not oppose this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton, and Rose

Dismissed on Appellants’ Motion

Filed: September 6, 2013




                                               2